Citation Nr: 9927323	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  96-05 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a left eye disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied service connection for a 
left eye disorder.  

In May 1999, the veteran testified before the undersigned 
Board member at a hearing at the RO in Chicago, Illinois.  


FINDING OF FACT

Endophthalmitis and subsequent enucleation of the left eye 
post service were the consequence of an inservice corneal 
scleral laceration. 


CONCLUSION OF LAW

Enucleation of the left eye was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to service connection for a left eye 
disorder is plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The Board is satisfied 
that all evidence necessary for an equitable disposition of 
the appeal has been obtained and that no further assistance 
to the veteran is required in order to comply with the duty 
to assist mandated by statute.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

The veteran contends that during service, in November 1964, 
he sustained an injury to his left eye after he had 
inadvertently hit it with a bayonet which subsequently caused 
endophthalmitis and enucleation of the left eye in 1993.  
Service medical records reflect that a pre-induction 
examination, conducted in November 1963, and an induction 
examination, conducted in October 1964, were negative for 
complaints or objective findings relating to the left eye.  
In November 1964, the veteran was admitted to the Ireland 
Army Hospital in Fort Knox, Kentucky, after he had 
inadvertently stuck the tip of a bayonet into his left eye.  
During hospitalization, an examination of the left eye 
revealed a five millimeter laceration which extended from the 
eight o'clock limbo area nasally.  The anterior chamber was 
approximately one-half filled with clotted blood and the 
pupil was pulled toward the eight o'clock position and was 
unreactive to light or accommodation.  The lens vitreous and 
fundus of the left eye could not be visualized.  The 
veteran's scleral laceration was closed with three 
interrupted 6-0 black silk sutures.  

Following surgery, the veteran made an uneventful recovery.  
There was no sign of an intraocular infection one week 
postoperatively and antibiotics were discontinued.  The 
veteran was placed on convalescent leave for ten days and, 
upon his return, the vision in the left eye was corrected to 
20/20 with a -0.75 sphere.  The left eye was quiet and white, 
the media were perfectly clear and the wound was noted to 
have been well-healed.  Intraocular pressure in the left eye 
was normal and the veteran was discharged on December 4, 1964 
with a diagnosis of a lacerated wound of the opened cornea of 
the left eye and a suture of the corneal scleral wound of the 
left eye.  The veteran returned to active duty and was 
scheduled to be followed-up in the Eye Clinic, where he would 
receive glasses in order to correct his myopia.  During an 
eye examination, conducted in November 1964, the veteran had 
uncorrected and corrected vision of the left eye to 20/20.  
An August 1966 examination for separation, to include a 
Report of Medical History, reflects that the veteran's eyes 
was reported to have been normal and the veteran denied 
having sustained any injury to the eyes.  Under the summary 
of defects and diagnoses, the examining physician indicated 
that the veteran had mild myopia.  An injury to the left eye 
was not reported.  The veteran had uncorrected vision of 
20/60, bilaterally.   

The first objective post-service evidence of any left eye 
disorder was not until June 1994, when the veteran was 
examined by VA.  At that time, the veteran gave a history of 
having developed a sudden infection of the left eye in 
November 1993 with enucleation within one week.  An in-
service injury to the left eye was not reported.  Upon 
examination of the left eye, it was noted that the veteran 
wore a prosthesis.  

A medical report, submitted by Aaron B. Weinberg, M.D., dated 
in September 1995, reflects that he had reviewed the 
veteran's service records.  After a review of the records, it 
was the opinion of Dr. Weinberg that the type of injury 
sustained by the veteran in service could lead to a 
conjunctival filtering bleb, fistulous tract, or retained 
intraocular foreign body. There was no evidence of a foreign 
body prior to the evisceration of the left eye, or on CT 
scanning.  These examinations would not, however, necessarily 
reveal a filter bled or fisulous tract.  It is possible that 
these would become subsequently infected and lead to the 
development of endophthalmitis.  This is an uncommon 
occurrence following glaucoma filtering surgery, but has 
certainly been reported as a cause of endophthalmitis.  One 
could only hypothesize as to this being the source of the 
infection, since no bleb or fistulous tract were identified 
preoperatively or during your hospitalization.  These, 
however, may have scarred since the development of the 
infection and not necessarily been visible. The "bubble-like 
protrusion" on the left eye described by the veteran's 
spouse was consistent with a filtering bleb, but the lack of 
ophthalmologic documentation prior to the infectious 
endophthalmitis made that clearly circumspect.

In an August 1999 medical opinion, submitted by a VA Chief of 
Ophthalmology, it was reported that, based upon a review of 
the record to include the opinion of Dr. Weinberg, the most 
likely explanation for the veteran's endophthalmitis was that 
it was likely to have been related to the in-service trauma 
and surgery.

The veteran contends, in essence, that his current left eye 
disorder is a result of an in-service corneal scleral 
laceration and, therefore, service connection is warranted.  
In support of such assertion, the Board observes that both 
Dr. Weinberg and the VA Chief of Ophthalmology have concluded 
that the 1964 inservice trauma and surgery to the left eye 
likely caused a persistent filtering bleb which, in turn, 
caused the subsequent development of endophlebitis and 
enucleation.  In light of the foregoing medical opinions, the 
Board concludes that the veteran's current left eye disorder 
was incurred as a result of the in-service surgery and that 
service connection is therefore warranted.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303.  The benefit of the doubt has 
been resolved in the veteran's favor.  38 U.S.C.A. § 5107.  


ORDER

Service connection for enucleation of the left eye is 
granted. 



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

